(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Poa cuanto, una sentencia de la Corte de Distrito de Guayama anulando un auto de certiormñ fué apelada para ante este Tribunal :
PoR cuanto, se ba presentado moción para que desestimemos este recurso por frívolo:
Por cuanto, el apelante perdió, como demandado, un pleito de desahucio en la Corte Municipal de Salinas:
Por cuanto, el apelante no convenció a la corte de distrito, ni ha convencido a este Tribunal, de la existencia de motivo alguno para librar el auto de certiorari que solicitó en la corte de distrito:
Pob tanto, se desestima, por frívolo, el presente recurso.